Title: From James Madison to Anonymous, 30 July 1807
From: Madison, James
To: Anonymous



Sir
Dept. of State Washington July 30. 1807

I have recd. your letter and communications of the 20th. Ult: with your subsequent one of , and thank you for them.  We have received from time to time much information on the subject of the abuses in the British V. Admiralty Courts; but the particulars which you have authenticated, are important corroborations of our title to redress.  I ought in justice to the Agent of the U. S. at Antigua, to observe that he has not been silent with respect to the extortions and abuses at that place, and in the neighbouring islands under the same jurisdiction.  I remain Sir very respectfully Yr. mo: Obedt. Servt.

James Madison


The letters you wished to be returned are herewith enclosed.

